Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered July 25, 1997, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 7 Vs to 15 years, unanimously affirmed.
The court properly exercised its discretion in refusing to grant a nine-day adjournment, in an already lengthy trial, so that defendant could produce cumulative evidence concerning a description given to the police, and in refusing to give a missing witness charge. Defendant’s arguments are similar to arguments rejected by this Court on the codefendant’s appeal (People v Caraballo, 279 AD2d 337), and there is no basis upon which to reach a different result. Defendant’s contentions concerning the stipulation to the absent detective’s testimony are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J. P., Williams, Andrias, Wallach and Lerner, JJ.